DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu 5,266,740.
In regard to claim 1, Hsu 5,266,740 discloses a coupling system (“for coupling two pipe ends which are each provided with an outer wall and, at at least one circumferential position on the outer wall, one or more protrusions that extend radially outwardly” is considered an intended use limitation that carries little patentable weight in an apparatus claim, the system 1 of Hsu is 
wherein the system comprises a frame 1, which can adopt an open condition and a closed condition (split sleeve), the open condition allows the frame to be put around the two pipe ends when put together for a continuation of a pipeline lumen, the frame in the closed condition being configured to house the two pipe ends when put together for a continuation of the pipeline lumen,
wherein the frame comprises at least a first and a second restrictor part 321, the first and second restrictor parts being configured to allow an abutment against the one or more protrusions of the opposite pipe ends in the closed condition of the frame, so that the pipe ends are at least limited from moving away from each other in a pipeline direction by inability of the one or more protrusions to pass beyond the first and second restrictor parts, respectively;
wherein at least one of the restrictor parts comprises a receiving space 326 for housing the one or more protrusions of one or of both of the pipe ends, wherein the receiving space is an annular receiving space;
wherein the frame comprises at least two segments (split sleeve), which are movable with respect to each other to change from the open to the closed condition of the frame;
wherein the system further comprises a locking device 34 for securing a position of the frame segments relative to each other when the system is in the closed condition;
wherein the locking device comprises a ring member 34, provided separately from the frame 1,
and the frame comprises a receiving surface 320 on its outer periphery on which the ring member is snugly mountable, the frame having a central portion 336 and end portions 320;

the receiving surface 320 located adjacent to the locking protrusion 321 and between the locking protrusion 321 and an end portion 329 of the frame;
wherein at least one of the restrictor parts is located between one of the end portions and the central portion;
wherein said one of the restrictor parts comprises a restriction surface, which extends
radially inwardly in a direction from the central portion to said one of the end portions, the
restriction surface being configured to allow the abutment;
wherein the frame comprises an outer periphery portion with a smaller diameter and a periphery portion with a larger diameter, as well as a transition portion mediating between the two periphery portions;
wherein the transition portion comprises the restriction surface on an inner side and the locking protrusion 321 on an outer side, the locking protrusion being configured to abut against the ring member 34 positioned on the receiving surface on the frame, characterized in that:
the annular receiving space has an inner shape and dimension for housing an outer annular part of a pipe end with an enlarged diameter, so as to permit a limited amount of relative
movement between the pipe end with the outer annular part and the frame, when the pipe end is
housed in the frame in the closed condition, and for variability in distance between two pipe ends
within a limitation of the relative distance between the two pipe ends.
In regard to claim 6, wherein the frame is provided with a further annular receiving space with an inner shape and dimension for formfitting or housing an outer annular part of another pipe end with an enlarged diameter (opposite sides 322 and 320).

	In regard to claim 13, the ring member 34 is configured to be brought into frictional engagement with the receiving surface 320.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Petrovic 6,311,734.
Hsu discloses a coupling system as described above, but does not disclose the segments 
are fully separable from each other.  Petrovic teaches that it is common and well known in the art to provide split sleeves either with hinges or as two completely separate elements.  Therefore it would have been obvious to one of ordinary skill in the art to modify the split sleeve of Hsu to include two separate element instead of with a connecting hinge because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Allowable Subject Matter
Claims 8 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-22 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-7, 10 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679